         Case: 3:20-cv-01133-jdp Document #: 8 Filed: 05/18/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    ROBERT P. KIDD,

                               Petitioner,
                                                                     OPINION and ORDER
         v.
                                                                          20-cv-1133-jdp
    RANDALL HEPP,

                               Respondent.1


        Robert Pierre Kidd, appearing pro se, is a prisoner at Waupun Correctional Institution.

Kidd brings a petition for writ of habeas corpus under 28 U.S.C. § 2254. He contends that his

2001 conviction for three counts of second-degree reckless homicide in the circuit court for

Milwaukee County is invalid because was incompetent and he was coerced into pleading guilty.

        The next step is for the court to conduct a preliminary review of the petition pursuant

to Rule 4 of the Rules Governing Section 2254 Cases. Under this rule, I must dismiss the

petition “[i]f it plainly appears from the petition and any attached exhibits that the petitioner

is not entitled to relief in the district court.” In reviewing this pro se petition, I must read the

allegations generously, holding it to a less stringent standard than formal pleadings drafted by

lawyers. Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011).

        I will dismiss the petition because my review shows that Kidd has already brought a

habeas petition about this conviction. Under 28 U.S.C. § 2244(b)(3)(A), a petitioner may not

file a second or successive application for habeas relief in the district court unless he first seeks

and obtains an order from the appropriate court of appeals authorizing the district court to


1
  I have amended the caption to name the warden of Kidd’s prison as the respondent.
See Rule 2 of the Rules Governing Section 2254 Cases in the United States District Courts.
         Case: 3:20-cv-01133-jdp Document #: 8 Filed: 05/18/21 Page 2 of 3




consider the application. A “second or successive” petition is one in which the prisoner is

challenging the same conviction that he challenged in a previous petition that was decided on

the merits. In re Page, 179 F.3d 1024, 1025 (7th Cir. 1999). That standard is met in this case.

        In 2004, Kidd brought a habeas petition in the United States District Court for the

Eastern District of Wisconsin, challenging the same conviction and arguing that his plea was

involuntary and that he was actually innocent. The court dismissed the petition on the merits.

Kidd v. McCaughtry, No. 04-C-604, 2007 WL 128355 (E.D. Wis. Jan. 8, 2007).

        If Kidd believes that he qualifies for an exception to the rule against filing successive

petitions, he must seek permission to file his petition with the court of appeals. I have no

authority to consider the petition until that court gives its approval. Nunez v. United States, 96

F.3d 990, 991 (7th Cir. 1996) (“A district court must dismiss a second or successive petition,

without awaiting any response from the government, unless the court of appeals has given

approval for its filing.”).

        Under Rule 11 of the Rules Governing Section 2254 Cases, the court must issue or

deny a certificate of appealability when entering a final order adverse to a petitioner. To obtain

a certificate of appealability, the applicant must make a “substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2); Tennard v. Dretke, 542 U.S. 274, 282 (2004).

This means that “reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Miller El v. Cockrell, 537 U.S. 322, 336

(2003) (internal quotations and citations omitted). Although the rule allows a court to ask the

parties to submit arguments on whether a certificate should issue, it is not necessary to do so

in this case. Because reasonable jurists would not debate whether this petition qualifies as


                                                2
        Case: 3:20-cv-01133-jdp Document #: 8 Filed: 05/18/21 Page 3 of 3




“second or successive,” I will not issue Kidd a certificate of appealability. He may seek a

certificate from the court of appeals under Fed. R. App. P. 22.



                                           ORDER

       IT IS ORDERED that:

       1. The petition for writ of habeas corpus filed by Robert P. Kidd, Dkt. 1, is
          DISMISSED for lack of authorization as a second or successive application.

       2. Petitioner is DENIED a certificate of appealability. If petitioner wishes, he may seek
          a certificate from the court of appeals under Fed. R. App. P. 22.

       Entered May 18, 2021.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
